DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 07/23/2020.  Claims 1, 4-6, 8, 11, 14-16, 18, and 20 have been amended. Claims 21 and 22 has been newly added. Therefore, Claims 1, 4-6, 8, 10-11, 14-16, 18, 20, 21, and 22 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2020 has been entered.

Claim Rejections - 35 USC § 112 – First Paragraph
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

3.	Claims 1, 4-6, 8, 10-11, 14-16, 18, 20, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
4.	Claims 1, 11, & 20 recite “training a first machine learned model to combine job posting features and member features using model coefficients, to calculate a relevance score between a job posting and a member” and “training a second machine learned model, by applying a machine learning algorithm to a labeled ground truth dataset, to combine a relevance score calculated by the first machine learned relevance model and a job poster value (JPV) to produce a combined score”
5.	The specification lacks sufficient description and support for these steps. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. If the specification does not provide a disclosure of the computer and steps in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the computer to perform the claimed function a rejection under 1121st for lack of written description must be made. The claim seeks to patent the limitations of: “training a first machine learned model to combine job posting features and member features using model coefficients, to calculate a relevance score between a job posting 
As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based. Applicant’s remarks filed indicate support can be found in [¶ 0034-0037] of the Specification.
[0034] As mentioned above, a job poster value calculated for a particular job at a certain point in time may be taken into account when the recommendation system determines which jobs are to be recommended/presented to a member. For example, the relevance score of the job for a member profile is boosted for jobs getting relatively small number of applications. In one embodiment, where a machine learned model is used to determine the function that combines the relevance score of the job for a member and the job poster value, the function is learned based on a labeled ground truth dataset. In another embodiment, a subset of recommendation slots are reserved for jobs having high job poster value. In yet another embodiment, these slots are chosen at random from amongst the available slots, and the original jobs in those positions are swapped with jobs having high job poster value.
[0035] In order to calculate a combined score for a job, based on its JPV and also based on its relevance value, a module of the recommendation system (e.g., a subset selector) takes the following data as input.
Time t
-    Job poster value, JPV(j,t) at time, t for a job, j
-    Relevance score, rel(z,j) of job j for member z, which can be determined using a machine learned model that takes into account various features defined between job j and member z and combines these features using model coefficients to obtain the relevance score, rel(z,j)
[0036] The output of the subset selector is the combined value, rel jpv score(z,j) of job j for member z. The combined value, rel jpv score(z,j) of job j for member z may be calculated using Equation 2 shown below.
Equation (2):
rel jpv score(z,j) = Г(JPV(j), rel(z,j))
In a further embodiment, Г(p,q) is a function that is learned by applying a machine learning algorithm (such as, e.g., logistic or linear regression) to a labeled ground truth dataset.
As best understood by Applicant’s Specification, there does not appear to be a written description of the “training” claim limitations in the application as filed nor does Applicant adequately point out where the amendments to the claims are supported. Further, it is unclear what data is being used to train the model coefficients and it is unclear what data is being used to train a labeled ground truth dataset?  Typically, machine learning algorithms accept parameters that can be used to control certain properties of the training process and of the resulting ML model and without sufficient detail the amended claims merely recite a description of desired results. The Examiner asserts that this is evidence that the specification does not describe steps/procedure for performing the computer function in sufficient detail a way as to convey that the inventors had possession of the claimed invention at the time the application was filed. There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technologic knowledge upon which the claimed invention is based.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 10-11, 14-16, 18, 20, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
8.	Under Step 1 of the two-part analysis from Alice Corp, the claim(s) are directed to a process (a series of acts or steps) – see claim 1, a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 11 and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery) – see claim 20. Thus, each of the claims falls within one of the four statutory categories.
9.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
10.	Claim 1 which is representative of claims 11 and 20 recites:
“training a first machine learned model to combine job posting features and member features using model coefficients, to calculate a relevance score between a job posting and a member”, “training a second machine learned model, by applying a machine learning algorithm to a labeled ground truth dataset, to combine a relevance score calculated by the first machine learned relevance model and a job poster value (JPV) to produce a combined score”, “monitoring a number of job applications received with respect to a first job posting”,  “the first job posting submitted by a job poster entity”, “monitoring a number of impressions for the first job posting”, “for the job posting calculating a first JPV for the first job posting using a function that returns a value that is inversely proportional to a ratio of the number of monitored job applications for the first job posting to the number of the monitored impressions of the first lob posting”, “obtaining an identification of a first member”,  “providing the identification of the first member to the first machine learned model to calculate a first relevance score between the first member and the first job posting”, “providing the first relevance score and the first JPV to the second machine learned model, to produce a combined score”, “ranking the first job posting among other job postings using the combined score, with respect to the member”, “determining whether to include the job posting based on the ranking”
The limitations above described in independent claims 1, 11 & 20 are directed to the abstract idea of evaluating job posting and member features, determining a job poster value, monitoring a number of job applications/impressions, and ranking recommended jobs to a member which encompass mental processes and methods of organizing human activity.
	As such, claims 1, 11, and 20 are considered falling within the mental processes grouping because as recited the limitations of “training a first machine learned model to combine job posting features and member features using model coefficients, to calculate a relevance score between a job posting and a member”, “training a second machine learned model, by applying a machine learning algorithm to a labeled ground truth dataset, to combine a relevance score calculated by the first machine learned relevance model and a job poster value (JPV) to produce a combined score”, “for the job posting, calculating a first JPV for the first job posting using a function that returns a value that is inversely proportional to a ratio of the number of monitored job applications for the first job posting to the number of the monitored impressions of the first lob posting”, “obtaining an identification of a first member”,  “providing the identification of 
11.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “an on-line network system”, “using at least one processor”, “a web page”, “a display device” – see claim 1, “a computer-implemented system”,  “one or more processors”, “a non-transitory computer readable storage medium comprising instructions” – see claim 11, “a machine-readable non-transitory storage medium having instruction data executable by a machine” – see claim 20 are tools to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components (See spec, ¶ 0051) performing functions that correspond to acts required to carry out the abstract idea. To further support this conclusion.  See MPEP 2106.05 (f)
The other additional elements of “generating a web page for presenting recommended jobs to a member of the on-line network system” and “causing displaying See MPEP 2106.05 (g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. 
12.	Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of  “an on-line network system”, “using at least one processor”, “a web page”, “a display device” – see claim 1, “a computer-implemented system”,  “one or 
The other additional elements of “generating a web page for presenting recommended jobs to a member of the on-line network system” and “causing displaying of the web page on a display device” were considered to be extra-solution activity in Step 2A, and thus it is/are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The Versata Court decision cited in MPEP 2106.05(d)(II) indicated arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price include computer functions that are well-understood, routine, conventional function when it is claimed in a merely generic manner. Accordingly, the conclusion that the generating and displaying steps is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Thus, at Step 2B the claim is ineligible.
13.	Claims 4-6, 8, 10, 14-16, 18, 21, and 22 are dependent of claims 1, 11, and 20 include all the limitations of claims 1, 11, and 20. Dependent claims 4-6, 8, 10, 14-16, 18, 21, and 22 further describe the subject matter recited in the abstract idea. Accordingly, these additional elements does not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1, 4, 5, 6, 10, 11, 14, 15, 16, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat (2014/0143163) in view of Qin (2012/0253927) in further view of Bhalgat (2016/0292717).

With respect to claims 1, 11, and 20, Kamat discloses 
a computer-implemented method, system, and machine-readable non-transitory storage medium (¶ 0014: discloses the methods and systems are directed to the generation of user profile-based sponsored job postings) comprising: 
a first model (¶ 0078, 0082: discloses particular matching algorithms to be used for each of the retrieved characteristics and the process of comparing the various 
a second model, by applying an algorithm, to combine a relevance score calculated by the first relevance model and a job poster value (JPV) to produce a combined score (¶ 0087-0088: discloses determining an aggregate job score for the user based on the relevance of the job characteristic and a job bid); 
monitoring a number of job applications received with respect to a first job posting maintained in an on-line network system (¶ 0019-0020: discloses activity and behavioral data can be obtained by monitoring and tracking the interactions that a user has with various applications, services and/or content that are provided by or integrated or associated with the social network service…including job applications filled out or submitted.), 
the first job posting submitted by a job poster entity (¶ 0046, 0053: discloses the database incorporates multiple job profiles, each of the job profiles individually corresponding to one job for which an entity that has a corresponding job on offer.); 
monitoring a number of impressions for the first job posting (¶ 0048: discloses tracking how many times a job has been selected  or “clicked” on by a user.); 

providing the identification of the first member to the first model to calculate a first relevance score between the first member and the first job posting (¶ 0054: discloses cross referencing the user’s characteristics and generating a relevance for each of the cross referenced profiles.); 
providing the first relevance score and to the second model, to produce a combined score (¶ 0054: discloses the relevance for a job profile is multiplied by the job bid corresponding to the job profile to produce an aggregate job score.); 
ranking the first job posting among other job postings using the combined score, with respect to the member (¶ 0059: discloses arranging for a user a predetermined number of sponsored jobs with the sponsored jobs having the highest aggregate job scores for the user in descending order.); 
generating a web page for presenting recommended jobs to a member of the on-line network system (¶ 0061-0062: discloses upon having identified the sponsored jobs to present to a user…transmit the jobs to the user device such as a display screen of the user device.), and 
determining whether to include the job posting in the web page based on the ranking (¶ 0061-0062, 0065, 0089: discloses depending on the aggregate job scores and criteria for displaying the list…only sponsored jobs are presented on the list); and 

Kamat does not explicitly disclose the following limitations.
However, Qin which is pertinent art to Kamat is related to providing techniques for estimating quality scores for advertisements including a machine learning approach that enables automatic and dynamic estimation of quality scores and updating quality scores as relevant information changes. (¶ 0006)
training a first machine learned model (¶ 0017: discloses historic advertisement data from one or more logs may be used for training a first function in a first stage.  The first stage may be a performance based stage in which an aggregation function is trained and used to determine aggregated performance indicators for the set of advertisements by aggregating multiple performance metrics including the number of impressions, a number of clicks, a measured click-through rate. ¶ 0066: discloses trains an aggregation function using historic performance indicators of a set of advertisements.)
training a second machine learned model, by applying a machine learning algorithm to a labeled ground truth dataset (¶ 0019-0022: discloses the second stage of the multistage approach may be an advertisements metrics based stage in which a mapping function is trained or learned in part on the corresponding performance indicators from the first stage and by mapping multiple advertisement metrics of the advertisements. ¶ 0057, 0067: discloses the aggregated performance indicator can be used as a ground truth to learning the mapping function in the ad metric based stage 
As such, the Qin reference teaches in at least ¶ 0017, 0021, methods used by an advertising service including training a first function and a second of a machine learning multi-stage approach for measuring advertisements (i.e., job postings) for an advertiser (i.e., a job posting entity) to enable the advertiser to improve an ad, and thereby improve the ad ranking and placement was known in the state of the art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matching algorithms of Kamat to incorporate to the machine learning functions of Qin, in order to achieve the claimed invention.  As disclosed by Qin, the motivation for the combination would have been to improve the advertisements or in or words job postings ranking and effectiveness (¶ 0021)
The combination of Kamat and Qin does not explicitly disclose the following limitations.
However, Bhalgat which is pertinent in art to the combination of Kamat and Qin is related to selecting and presenting content to social network system users. (¶ 0001)
for the job posting, using at least one processor, calculating a first JPV for the first job posting using a function that returns a value that is inversely proportional to a ratio of the number of monitored job applications for the first job posting to the number of the monitored impressions of the first job posting (¶ 0007, 0044: discloses an ad request-specific bid adjustment associated with an ad is determined based on 
As such, the Bhalgat reference teaches in at least ¶ 0007, 0044, use an ad request-specific bid adjustment associated with an ad is determined based on information describing engagement with the ad by users of the social networking system such as a number of impressions associated the ad, a number of specific type of interactions associated with the ad, a number of interactions with an object associated with the ad was known in the state of the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation methods of Kamat and Qin to include features of the ad request-specific bid adjustment, as disclosed by Bhalgat to achieve the claimed invention.  As disclosed by Bhalgat, the motivation for the combination would have been for determining eligible ads or in words job postings for presentation to a user. (¶ 0004,0007)

With respect to claims 4 and 14, the combination of Kamat, Qin, and Bhalgat discloses the method and system, 
wherein the determining of the JPV comprises using a function that additionally takes as input a weighted number of views of the job posting, in the on-line network 

With respect to claims 5 and 15, the combination of Kamat, Qin, and Bhalgat discloses the method and system, 
wherein the JPV decreases with increase the number of views of the job posting in the on-line network system. (¶ 0007: Bhalgat discloses the bid adjustments of an ad decreases as the amount of engagement with the advertisement in the ad increases.)

With respect to claims 6 and 16, the combination of Kamat, Qin, and Bhalgat discloses the method and system, comprising assigning a greater weight to the number of applications received with respect to the first job posting than to the number of views. (¶ 0042: Bhalgat discloses the bid adjustment for the ad may be determined by modifying a weight)

With respect to claim 10, the combination of Kamat, Qin, and Bhalgat discloses the method of claim 1, 
wherein the generating of the web page that includes the job posting is in response to a job search request (¶ 0061: Kamat discloses the user interface screen that can be displayed including sponsored and unsponsored jobs to present to the user), the job search request pushed to a member of the on-line social network system 

With respect to claim 21, Kamat discloses the method of claim 1, further comprising:
in response to determining is above a predetermined threshold: modifying the web page to include the first job posting as a recommended job in a designated slot in the web page regardless of a determined rank of the first job posting with respect to the first member. (¶ 0062-0063: discloses depending on the aggregate job scores and the criteria for displaying the list…only sponsored jobs are presented on the list…sponsored jobs are displayed at the top of the list on the user device corresponding to the user.)
	Kamat does not explicitly disclose the following limitation.
	However, Bhalgat discloses:
	the JPV (¶ 0007, 0044: discloses an ad request-specific bid adjustment associated with an ad is determined based on information describing engagement with the ad by users of the social networking system such as a number of impressions associated the ad, a number of specific type of interactions associated with the ad, a number of interactions with an object associated with the ad.  The ad request-specific bid adjustment is inversely proportional to a function of a number of impressions and a number of interactions associated with the ad.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation methods of Kamat to include features of the ad request-specific bid adjustment, as disclosed by 

With respect to claim 22, the combination of Kamat, Qin, and Bhalgat discloses the method of claim 1, 
wherein the JPV is zero when the number of job applications received with respect to the first job posting has reached a threshold value. (¶ 0007, 0009: discloses the bid adjustment of an ad decreases as the amount of engagement with the advertisement in the ad increases.)

17.	Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamat (2014/0143163) in view of Qin (2012/0253927) in view of Bhalgat (2016/0292717) in further view of Li (2011/0196733)

With respect to claims 8 and 18, the combination of Kamat, Qin, and Bhalgat discloses the method and system, comprising: 
in response to determining that a number of applications received with respect to the first job posting is below a threshold value (¶ 0044: discloses determining advertisements with less than a threshold amount of interaction by users.), determining the JPV (¶ 0044: determining an ad request specific bid adjustment) with respect to the number of applications received with respect to the first job posting and the number of impressions of the first job posting. (¶ 0044: discloses the ad request specific bid 
The combination of Kamat, Qin, and Bhalgat does not explicitly disclose the following limitations.
However, Li which is pertinent in art to the combination of Kamat, Qin, and Bhalgat is related to a contextual advertising system that optimizes computer selection of low performance ranked messages and high performance ranked messages for display. (abstract)
a value of a random variable drawn from Beta distribution (¶ 0115, 0121: discloses a beta random variable used to model a beta distribution.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kamat, Qin, and Bhalgat, to include a value of a random variable drawn from Beta distribution, as disclosed by Li, to achieve the claimed invention. As disclosed in Li, the motivation for the combination would have been to model how the click through rate changes over time and space. (¶ 0113) 

Response to Arguments
18.	Applicant's arguments filed 7/23/2020 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Claims 1, 4-6, 8, 10-11, 14-16, 18 and 20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant respectfully submits that the rejection is moot in light of the amendments. Specifically, Applicant notes that the claims have been amended to describe the training and use of two different machine learned models. This brings the claims in line with what the USPTO's own guidance examples views as patentable subject matter. Specifically, Example 39 of the USPTO guidelines involves an invention regarding training of a neural network. A neural network is one specific type of machine learned model. For these reasons, Applicant respectfully requests that this rejection be withdrawn. 
Support for these amendments may be found in the Specification, paragraphs [0034]-[0037]” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the claim of Example 39 is distinguishable from claim 1 because the steps of “applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images”, “creating training sets with the collected set of digital images, and training the neural network in a first and a second stage did not recite a mental process because the steps could not be performed in the human mind. See 2019 Subject Matter Eligibility Examples: Abstract Ideas, Example 39, at 8-9.  Here, as discussed above, claim 1 recites steps that can be performed as mental process steps in the human mind or with pen and paper. Examiner further asserts that a general purpose computer is flexible-it can do anything it is programmed to do. EON Id. at 1333.  Therefore, a machine programmed with machine 

With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 1, 4-6, 8, 10-11, 14-16, 18, 20, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629